Name: Decision (EU, Euratom) 2016/1656 of the Representatives of the Governments of the Member States of 7 September 2016 appointing an Advocate-General to the Court of Justice
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2016-09-15

 15.9.2016 EN Official Journal of the European Union L 247/17 DECISION (EU, Euratom) 2016/1656 OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 7 September 2016 appointing an Advocate-General to the Court of Justice THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 253 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) The terms of office of 14 Judges and four Advocates-General of the Court of Justice expired on 6 October 2015. In addition, Council Decision 2013/336/EU (1) increased the number of Advocates-General of the Court of Justice to 11, with effect from 7 October 2015. (2) It is on that basis that Mr Evgeni TANCHEV was nominated for the post of Advocate-General of the Court of Justice. (3) The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of Mr Evgeni TANCHEV to perform the duties of Advocate-General of the Court of Justice. (4) Mr Evgeni TANCHEV should therefore be appointed for the period from the date of entry into force of this Decision to 6 October 2021, HAVE ADOPTED THIS DECISION: Article 1 Mr Evgeni TANCHEV is hereby appointed an Advocate-General of the Court of Justice for the period from the date of entry into force of this Decision to 6 October 2021. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 7 September 2016. The President P. JAVORÃ Ã K (1) Council Decision 2013/336/EU of 25 June 2013 increasing the number of Advocates-General of the Court of Justice of the European Union (OJ L 179, 29.6.2013, p. 92).